Title: Statement by Aaron Burr and Alexander Hamilton, [5 July 1799]
From: Burr, Aaron,Hamilton, Alexander
To: 


[New York, July 5, 1799]

We the Subscribers do certify that Col Ebenezer Stevens was together with ourselves appointed by the Citizens of this City a Committee to devise and cause to be erected fortifications for its immediate Defence—that Col Stevens in the course of the execution of this trust was charged with a particular superintendence of the execution of the works and with a variety of details which occasioned to him extraordinary trouble occupying a great portion of his time for which he is well intitled to an adequate compensation.

New York July 5, 1799
Alexander Hamilton
A. Burr

